                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CHRISTOPHER M. STONE,

                           Petitioner,

vs.                                                                     Case No.: 2:18-cv-1408
                                                                        JUDGE GEORGE C. SMITH
                                                                        Magistrate Judge Deavers

STATE OF OHIO,

                           Respondent.


                                                     ORDER

         On December 3, 2018, the United States Magistrate Judge issued an Order and Initial

Screen Report and Recommendation, which was resissued on December 21, 2018 as a Nunc Pro

Tunc Order and Initial Screen Report and Recommendation1 (See Docs. 4 and 7). The above

recommended that Petitioner’s Motion for Leave to Proceed in forma Pauperis be granted and

that Petitioner’s claims be dismissed. The parties were advised of their right to object to the

Order and Initial Screen Report and Recommendation. This matter is now before the Court on

Petitioner’s Objections to the Order and Initial Screen Report and Recommendation and Order.

(See Doc. 8). The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

         In Petitioner’s objections, he continues to present the same arguments made in his initial

petition. Petitioner initiated this mandamus action pursuant to the All Writs Act, 28 U.S.C.

§1641, seeking the release of police reports, statements, evidence, etc. The Court has carefully



1
  The Nunc Pro Tunc Order corrected a clerical error in the original order by changing the filing fee from $400 to
$350.
considered Petitioner’s arguments and his objections; however, the Court agrees with the

reasoning set forth by the Magistrate Judge in her Order. This Court lacks authority to issue

writes of mandamus to direct state courts, state judicial officers, or other state officials to

perform their duties under state law. Accordingly, this Court lacks subject matter jurisdiction to

issue a writ of mandamus to the state court in this action.

        Therefore, for the reasons stated in detail in the Nunc Pro Tunc Order and Initial Screen

Report and Recommendation, this Court finds that Petitioner’s objections are without merit and

are hereby OVERRULED.

        The Nunc Pro Tunc Order and Report and Recommendation, Document 7, is ADOPTED

and AFFIRMED. Petitioner’s Motion for Leave to Proceed in forma Pauperis is GRANTED.

Petitioner’s Petition is hereby DISMISSED. Further, Petitioner is denied leave to appeal in

forma pauperis as any appeal of this Order would not be made in good faith.

        The Clerk shall remove Documents 4, 7, and 8 from the Court’s pending motions list.

The Clerk shall close this case.

                IT IS SO ORDERED.

                                                        /s/ George C. Smith__________________
                                                        GEORGE C. SMITH, JUDGE
                                                        UNITED STATES DISTRICT COURT




                                                   2
